Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective December 20, 2011 (the “Effective Date”),
between SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and
Executive’s First Name, M.I., Last Name, an individual (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive desire to set forth the terms of their
agreements relating to the employment of the Executive by the Company; and

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer of
the Company.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use his/her best
efforts and due diligence to assist the Company in the objective of achieving
the most profitable operation of the Company and the Company’s affiliated
entities consistent with developing and maintaining a quality business operation
and complying with applicable laws. Except as provided in paragraph 3, the
Executive shall devote his/her entire business skill, time and effort diligently
to the affairs of the Company in accordance with the duties assigned to the
Executive, and the Executive shall perform all such duties, and otherwise
conduct himself/herself, in a manner reasonably calculated in good faith by
him/her to promote the best interests of the Company.

2.1 Specific Duties and Reporting. Under this Agreement, the Executive shall
report to the [Supervisor’s Job Title] or his/her successor. This reporting
relationship may change from time to time. For purposes of this Agreement, the
Executive’s then-current supervisor will be referred to as the “Executive’s
Supervisor.” During the term of this Agreement, the Executive will serve as the
[Executive’s Job Title] for the Company, with such titles and authorities as the
Executive’s Supervisor or the Company’s Board of Directors (the “Board”) may
from time to time prescribe. The Executive will perform all of the services
required to fully and faithfully execute the position to which the Executive is
appointed and such other services as may be assigned by the Executive’s
Supervisor or the Board in their sole discretion. In addition, the precise
duties to be performed by the Executive may be changed or curtailed in the sole
discretion of the Executive’s Supervisor or the Board.

2.2 Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive. The Executive agrees to
comply with such policies and procedures, which may be supplemented, modified,
changed or adopted without notice in the sole discretion of the Company at any
time. In the event of a conflict between such policies and procedures and this
Agreement, this Agreement will control unless compliance with this Agreement
will violate any law or regulation applicable to the Company or its affiliated
entities.

 

1 of 14



--------------------------------------------------------------------------------

3. Other Activities. The Executive shall not engage in any business activity
that, in the judgment of the Board, conflicts with the Executive’s duties
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. In addition, except for the activities permitted under
paragraph 3.1 of this Agreement or approved by the Board or the Chief Executive
Officer, in writing, the Executive will not: (a) engage in activities that
require such substantial services on the part of the Executive that the
Executive is unable to perform the duties assigned to the Executive in
accordance with this Agreement; (b) serve as an officer or director of any
publicly held entity; or (c) directly or indirectly invest in, participate in or
acquire an interest in any oil and gas business, including, without limitation,
businesses (i) producing oil and gas, (ii) drilling, owning or operating oil and
gas leases or wells, (iii) providing services or materials to the oil and gas
industry, or (iv) marketing or refining oil or gas. The limitations in this
paragraph 3 will not prohibit an investment by the Executive in publicly traded
securities or the maintenance of investment interests owned prior to the
Effective Date. The Executive is not restricted from maintaining or making
investments, or engaging in other businesses, enterprises or civic, charitable
or public service functions if such activities, investments, businesses or
enterprises do not result in a violation of clauses (a) through (c) of this
paragraph 3. Notwithstanding the foregoing, the Executive will be permitted to
participate in the activities set forth in paragraph 3.1 that will be deemed to
be approved by the Company, if such activities are undertaken in strict
compliance with this Agreement.

3.1 Royalty Interests and Gifts. The foregoing restriction in clause (c) will
not prohibit the ownership of royalty interests where the Executive owns or
previously owned the surface of the land covered by the royalty interest and the
ownership of the royalty interest is incidental to the ownership of the surface
estate or the ownership of royalty, overriding royalty or working interests that
are received by gift or inheritance subject to disclosure by the Executive to
the Company in writing.

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

4.1 Base Salary. Effective December 26, 2011, the Executive will be paid a base
salary (the “Base Salary”) in an annual rate of not less than xxxxx Dollars,
which will be paid to the Executive in accordance with the Company’s customary
payroll practices during the term of this Agreement.

4.2 Bonus. The Company may periodically pay bonus compensation to the Executive
in the absolute discretion of the Company and in such amounts and at such times
as the Company may determine. The Executive recognizes and acknowledges that the
award of bonus compensation is not guaranteed or promised in any way.

4.3 Equity Compensation. The Executive may periodically be granted awards of
Company restricted stock or other forms of equity compensation under and subject
to the Company’s equity compensation plans (the “Equity Compensation Plans”).
The terms and provisions of the Equity Compensation Plans shall govern the award
of Company restricted stock or any other form of equity compensation. The
Executive recognizes and acknowledges that the award of equity compensation is
not guaranteed or promised in any way.

4.4 Benefits. The Company sponsors a number of employee benefit plans, programs
and arrangements for the benefit of its employees, including retirement,
medical, life and disability benefits. The Executive shall have the opportunity
to

 

2 of 14



--------------------------------------------------------------------------------

participate in such plans, programs and arrangements to the same extent as other
similarly-situated Company employees; however, any participation in Company
employee benefit plans, programs or arrangements is subject to the terms and
conditions of the particular plan, program or arrangement, including any
eligibility requirements, as they may exist from time to time. The Executive
recognizes and acknowledges that the Company has the right to amend, modify or
terminate its employee benefit plans, programs and arrangements at any time.

4.5 Paid Time Off (“PTO”). The Executive shall be eligible for 30 days of PTO
each continuous year of employment during the term of this Agreement under the
Company’s PTO policy. Such PTO shall be calculated from the Executive’s original
date of hire. No additional compensation will be paid for failure to take PTO
and no PTO may be carried forward from one twelve month period to another.

4.6 Membership Dues. The Company will reimburse the Executive for: (a) the
monthly dues necessary to maintain a full membership in a club in the Oklahoma
City area selected by the Executive; and (b) the reasonable cost of any approved
business entertainment at such club. All other costs, including, without implied
limitation, any initiation costs, initial membership costs, personal use and
business entertainment unrelated to the Company will be the sole obligation of
the Executive and the Company will have no liability with respect to such
amounts.

5. Term. The employment relationship evidenced by this Agreement is an “at will”
employment relationship and the Company reserves the right to terminate the
Executive at any time with or without cause. In the absence of termination as
set forth in paragraph 6 below, this Agreement will extend for a term commencing
on the Effective Date, and ending on [Date] (the “Expiration Date”). Unless the
Company provides 30 days prior written notice of non-extension to the Executive
on or before the Expiration Date, the term and the Expiration Date will be
automatically extended for one additional year from the Expiration Date. If the
term of the Agreement is extended for one additional year as provided in the
preceding sentence, it will automatically expire on the one-year anniversary of
the Expiration Date. The Company’s failure to extend or renew this Agreement
shall not constitute an involuntary termination of the Executive. If the
Executive continues the employment relationship with the Company following
expiration and nonrenewal of the Agreement: (a) the Executive’s employment will
be as an “at will” employee, and (b) the Executive’s rights at termination of
employment shall be governed by paragraph 6, which survives expiration and
nonrenewal of this Agreement, as provided in paragraph 14. Notwithstanding the
foregoing, the Executive shall not receive severance benefits under more than
one plan, program or policy with the Company or other agreement with the
Company. If the Executive enters into a new agreement with the Company following
the expiration and nonrenewal of this Agreement, the terms of the new agreement,
rather than the terms of paragraph 6, below, shall govern the Executive’s rights
following termination of employment.

6. Termination. This Agreement will continue in effect until the expiration of
the term stated in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

6.1 Termination by Company. The Company will have the following rights to
terminate the Executive’s employment:

 

3 of 14



--------------------------------------------------------------------------------

6.1.1 Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than ten days after the date of such notice (the “Termination Date”).
If the Executive is terminated without Cause (other than a CC Termination under
paragraph 6.4 of this Agreement or on account of Executive’s incapacity or death
under paragraphs 6.5 and 6.6 of this Agreement), the Executive will receive as
termination compensation a lump sum payment equal to twelve months’ Base Salary
as in effect on the Termination Date (or, if greater, the highest Base Salary in
effect during the three year period ending on the Termination Date), which shall
be paid within 60 days of the Termination Date. However, if, on the Termination
Date, the Executive is a “specified employee” as defined in regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the termination compensation is “nonqualified deferred compensation” that is
subject to Section 409A, the payment will be made on the first payroll payment
date that is more than six months following the Termination Date. The right to
the termination compensation described above is subject to the Executive’s
execution and nonrevocation of the Company’s Separation Agreement and General
Release, substantially in the form attached to this Agreement, which will
operate as a release of all legally waivable claims against the Company and its
affiliates, employees and directors. The termination payment is further
conditioned upon the Executive’s compliance with all of the provisions of this
Agreement, including all post-employment obligations.

6.1.2 Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, “Cause” means (A) the Executive’s material breach or threatened
breach of this Agreement; (B) the Executive’s failure to substantially perform
the Executive’s duties hereunder; (C) the misappropriation or fraudulent conduct
by the Executive with respect to the assets or operations of the Company or any
of its subsidiaries or affiliated companies; (D) the Executive’s willful
disregard of the instructions of the Executive’s Supervisor or the Board or the
Executive’s material neglect of duties or failure to act, other than by reason
of disability or death; (E) the Executive’s personal misconduct which, in the
judgment of the Company, could reasonably be expected to substantially injure
the Company or its reputation; or (F) the conviction of the Executive for, or a
plea of guilty or no contest to, a felony or any crime involving fraud, theft,
dishonesty, or moral turpitude. If the Executive’s employment is terminated for
Cause, the Company will not have any obligation to provide any further payments
or benefits to the Executive after the effective date of such termination other
than to the extent required by law.

6.2 Termination by Executive. The Executive may voluntarily terminate his/her
employment by the service of written notice of such termination to the Company
specifying an effective date of such termination 30 days after the date of such
notice. The Company may in its sole discretion, elect to waive all or any part
of the 30-day notice period with no further obligations being owed to the
Executive by the Company. If the Executive terminates his or her employment,
neither the Company nor the Executive will have any further obligations
hereunder, except as provided in paragraph 14.

 

4 of 14



--------------------------------------------------------------------------------

6.3 Termination After Change in Control. If, during the term of this Agreement
there is a “Change in Control” and within two years thereafter there is a CC
Termination (as hereafter defined), then the Executive will be entitled to a
severance payment (in addition to any other rights and other amounts payable to
the Executive under paragraph 6.8 or under Company plans in which Executive is a
participant) payable in a lump sum in cash in an amount equal to three times the
sum of: (a) the Executive’s Base Salary in effect on the Termination Date (or,
if greater, the highest Base Salary in effect during the three year period
ending on the Termination Date), and (b) the average annual bonus compensation
paid pursuant to paragraph 4.2 over the last three years (or such lesser number
of years as the Executive may have been employed), which shall be paid within 60
days following the CC Termination. If the foregoing amount is not paid within 60
days after the CC Termination, the unpaid amount will bear interest at the per
annum rate of twelve percent beginning on the 61st day after the CC Termination.
However, if, on the date of the CC Termination, the Executive is a “specified
employee” as defined in regulations under Section 409A of the Code and the
severance payment is “nonqualified deferred compensation” that is subject to
Section 409A, the payment will be made on the first payroll payment date that is
more than six months following the date of the CC Termination. If a severance
payment subject to Section 409A is not paid on the first payroll payment date
that is more than six months following the date of the CC Termination, the
unpaid amount will bear interest at the per annum rate of twelve percent
beginning on the day after the first payroll payment date that is more than six
months following the date of the CC Termination. The right to the termination
compensation described above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. Such payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

6.3.1 Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean that any one of the following apply:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the Executive or his affiliates
or Tom L. Ward or his affiliates (the “Exempt Persons”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or
more of either (i) the then-outstanding shares of the Company’s common stock
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”). For
purposes of this paragraph (a) the following acquisitions by a Person will not
constitute a Change in Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company.

 

5 of 14



--------------------------------------------------------------------------------

(b) The individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the Effective
Date, but any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board will not be
deemed a member of the Incumbent Board as of the Effective Date.

(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions to one
another as their ownership, immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) other than one
or more of the Exempt Persons beneficially owns, directly or indirectly, 40% or
more of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

6.3.2 Legal Expenses After a CC Termination. The Company will pay or reimburse
the Executive for reasonable legal fees (including, without limitation, any and
all court costs and reasonable attorneys’ fees and expenses) incurred by the
Executive in connection with or as a result of any claim, action or proceeding
brought by the Company or the Executive following a CC Termination that entitles
the Executive to a severance payment under paragraph 6.3; provided, however,
that the Company will have no obligation to pay any such legal fees, if in the
case of an action brought by the Executive, the Company is successful in
establishing with the court that the Executive’s action was frivolous or
otherwise without any reasonable legal or factual basis.

 

6 of 14



--------------------------------------------------------------------------------

6.4 CC Termination. The term “CC Termination” means any of the following:
(a) the Executive’s employment is terminated by the Company other than under
paragraph 6.1.2, 6.5 or 6.6; (b) the Executive resigns as a result of a material
diminution in the Executive’s authority, duties, or responsibilities, a material
reduction in the Executive’s then current Base Salary or a material reduction in
the Executive’s then current benefits as provided in paragraph 4, a relocation
of more than 50 miles from the Executive’s then current place of employment
being required by the Board or the Executive’s Supervisor, or a material breach
by the Company under this Agreement; or (c) the Executive resigns in connection
with a Change in Control as a result of the Company’s failure to obtain the
assumption of this Agreement, without limitation or reduction, by any successor
to the Company or any parent corporation of the Company.

6.5 Incapacity of Executive. If the Executive suffers from a physical or mental
condition that qualifies the Executive for benefits under the Company’s Long
Term Disability policy (or would qualify the Executive for benefits if the
Executive was covered by the Long Term Disability policy), the Executive’s
employment may be terminated by the Company, in which event, the Company will
pay the Executive a lump sum equal to twelve months’ Base Salary in effect on
the Termination Date (or, if greater, the highest Base Salary in effect during
the three year period ending on the Termination Date), which shall be paid
within 60 days following the Termination Date. However, if, on the Termination
Date, the Executive is a “specified employee” as defined in regulations under
Section 409A of the Code and the termination payment is “nonqualified deferred
compensation” that is subject to Section 409A and is considered to be triggered
by the Executive’s “separation from service,” such payment will be made on the
first payroll payment date which is more than six months following the
Termination Date. Notwithstanding the foregoing, the amount payable hereunder
will be reduced by any benefits payable under any disability plans provided by
the Company under paragraph 4.4 of this Agreement. The right to the compensation
due under this paragraph 6.5 is subject to the execution and nonrevocation by
the Executive or the Executive’s legal representative of the Company’s
Separation Agreement and General Release, substantially in the form attached to
this Agreement, which will operate as a release of all legally waivable claims
against the Company and its affiliates, employees and directors. In applying
this paragraph, the Company will comply with any applicable legal requirements,
including the Americans with Disabilities Act.

6.6 Death of Executive. If the Executive dies during the term of this Agreement,
Executive’s employment will terminate without compensation to the Executive’s
estate except the obligation to pay the Executive’s estate a lump sum equal to
twelve months’ Base Salary in effect on the date of death (or, if greater, the
highest Base Salary in effect during the three year period ending on the date of
death).

6.7 Effect of Termination. Subject to paragraph 14, the termination of the
Executive’s employment will terminate all obligations of the Executive to render
services on behalf of the Company. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, computers, cellular
phones, Blackberry devices, equipment, supplies and other items relating to the
Company will remain the property of the Company. The Executive will have the
right to retain and remove all personal property and effects that are owned by
the Executive and located in the offices of the

 

7 of 14



--------------------------------------------------------------------------------

Company. All such personal items will be removed from such offices no later than
14 days after the effective date of termination, and the Company is hereby
authorized to discard any items remaining and to reassign the Executive’s office
space after such date. Prior to the effective date of termination, the Executive
will cooperate with the Company to provide for the orderly separation of the
Executive’s employment.

6.8 Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.3 of this Agreement, or in the event of a termination under
paragraph 6.1.1 of this Agreement if at the time of the termination under
paragraph 6.1.1 Tom L. Ward is not the Chairman and Chief Executive Officer of
the Company: (a) all units, stock options, incentive stock options, performance
shares, stock appreciation rights and restricted stock granted and held by the
Executive immediately prior to such termination will immediately become 100%
vested; and (b) the Executive’s right to exercise any previously unexercised
options will not terminate until the latest date on which such option would
expire but for the Executive’s termination of employment. To the extent the
Company is unable to provide for one or both of the foregoing rights the Company
will provide in lieu thereof a lump-sum cash payment equal to the difference
between the total value of such units, stock options, incentive stock options,
performance shares, stock appreciation rights and shares of restricted stock
(the “Equity Compensation Rights”) with the foregoing rights as of the date of
the Executive’s termination of employment and the total value of the Equity
Compensation Rights without the foregoing rights as of the date of the
Executive’s termination of employment. The foregoing amounts will be determined
by the Board in good faith based on a valuation performed by an independent
consultant selected by the Board and the cash payment, if any, will be paid in a
lump sum in the case of a termination under paragraph 6.1.1, at the same time as
the severance payment is otherwise due under such paragraph, and in the case of
a termination under paragraph 6.3, at the same time the payment is due under
such paragraph. The right to the foregoing termination compensation under
clauses (a) and (b) above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. Such payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

6.9 Application of Section 4999. If any amount payable to the Executive under
this Agreement or otherwise would constitute a “parachute payment” within the
meaning of Section 280G of the Code and, but for this paragraph 6.9, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Executive’s payments hereunder shall be reduced to the greatest
amount that would not be subject to the Excise Tax if, after taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, the Executive would retain a greater
amount on an after-tax basis following such reduction.

6.10 Sole Source of Severance Benefits. This paragraph 6 is intended to be the
Executive’s sole source of severance benefits from the Company. If the Executive
is or becomes eligible to receive severance under another plan, program or
policy with the Company or other agreement with the Company, the amount paid
under paragraph 6 will be reduced by the severance amount paid under another
plan, program or policy with the Company or other agreement with the Company.

 

8 of 14



--------------------------------------------------------------------------------

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information that
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the success of the Company is predicated.
The Executive agrees not to disclose to any person other than the Company’s
employees or the Company’s legal counsel or other parties authorized by the
Company to receive confidential information (“Confidential Information”) nor use
for any purpose, other than the performance of this Agreement, any Confidential
Information. Confidential Information includes data or material (regardless of
form) that is: (a) a trade secret; (b) provided, disclosed or delivered to the
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any customer, borrower or business associate of the Company or any
public authority having jurisdiction over the Company of any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of the Executive or the Company (whether or not such information was
developed in the performance of this Agreement) with respect to the Company or
any assets oil and gas prospects, business activities, officers, directors,
employees, borrowers or customers of the foregoing. However, Confidential
Information will not include any information, data or material that at the time
of disclosure or use was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party, or was otherwise developed or obtained independently by the person
to whom disclosed without a breach of this Agreement. On request by the Company,
the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this paragraph 7 will survive the
termination, expiration or cancellation of the Executive’s employment for a
period of one year after the date of termination. The Executive will deliver to
the Company all originals and copies of the documents or materials containing
Confidential Information by the 14th day following his/her termination. For
purposes of paragraphs 7, 8 and 9 of this Agreement, the Company expressly
includes any of the Company’s subsidiaries or affiliates.

8. Non-Solicitation. The Executive agrees that during the Non-Solicitation
Period (as hereafter defined), the Executive will not directly, either
personally or by or through his/her agent, on behalf of himself/herself or on
behalf of any other individual, association or entity, (i) use any of the
Confidential Information for the purposes of calling on any established customer
of the Company or soliciting or inducing any of such customers to acquire, or
providing to any of such customers, any product or service provided by the
Company or any affiliate or subsidiary of the Company; (ii) solicit, influence
or encourage any established customer of the Company to divert or direct such
customer’s business to the Executive or any person or entity by which or with
which the Executive is employed, associated, affiliated or otherwise related; or
(iii) solicit, divert or attempt to solicit or divert any person or entity who
has been identified and contacted by the Company, either directly or through
such entity’s agent(s), with respect to a possible acquisition by, or
transaction with, the Company. For the purposes hereof, the term
“Non-Solicitation Period” shall mean a period of six months after the
Executive’s employment ceases for any reason.

9. Non-Interference. The Executive agrees that during the Non-Interference
Period (as hereafter defined) he/she will not, directly or indirectly, either
personally or by or through his/her agent, on behalf of himself/herself or on
behalf of any other individual, association or entity, hire, solicit or seek to
hire any employee of the Company or any affiliate or

 

9 of 14



--------------------------------------------------------------------------------

subsidiary of the Company, or any individual who was an employee of the Company
or any affiliate or subsidiary of the Company during the twelve-month period
prior to the Termination Date, or in any other manner attempt, directly or
indirectly, to persuade any such employee to discontinue his or her status of
employment with the Company or any affiliate or subsidiary of the Company or to
become employed in a business or activities likely to be competitive with the
business of the Company or any affiliate or subsidiary of the Company. For the
purposes hereof, the term “Non-Interference Period” shall mean a period of six
months after the Executive’s employment ceases for any reason.

10. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

11. Remedies. The Executive acknowledges and understands that the provisions of
this Agreement are of a special and unique nature, the loss of which cannot be
adequately compensated for in damages by an action at law, and that the breach
or threatened breach of the provisions of this Agreement would cause the Company
or any of its subsidiaries irreparable harm. In the event of a breach or
threatened breach by the Executive of the provisions of this Agreement, the
Company or any of its subsidiaries or affiliates shall be entitled to an
injunction restraining the Executive from such breach. In addition to the
foregoing and not in any way in limitation thereof, or in limitation of any
right or remedy otherwise available, if the Executive violates any provision of
paragraph 7, 8 or 9 hereof, any compensation or severance payments then or
thereafter due from the Company to the Executive shall be terminated forthwith
and the Company’s obligation to pay and the Executive’s right to receive such
compensation as severance payments shall terminate and be of no further force or
effect, in each case without limiting or affecting the Executive’s obligations
under such paragraphs 7, 8 and 9 or the Company’s or its subsidiaries’ or
affiliates’ other rights and remedies available at law or equity. Nothing
contained in this Agreement shall be construed as prohibiting the Company or any
of its subsidiaries or affiliates from pursuing, or limiting the Company’s or
any of its subsidiaries’ or affiliates’ ability to pursue, any other remedies
available for any breach or threatened breach of this Agreement by the
Executive.

12. Proprietary Matters.

12.1 The Executive acknowledges and agrees that the Company owns all right,
title and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual and industrial property rights)
relating to any and all inventions (whether or not patentable), works of
authorship, design, know-how, ideas and information made or conceived or reduced
to practice, in whole or in part, by the Executive during the term of this
Agreement which are useful in, or directly or indirectly related to, the
business of the Company or any Confidential Information (collectively, the
“Proprietary Rights”). The Executive further acknowledges and agrees that all
such Proprietary Rights are “works made for hire” of which the Company is the
author. The

 

10 of 14



--------------------------------------------------------------------------------

Executive agrees to promptly disclose and provide all Proprietary Rights to the
Company; provided, in the event the Proprietary Rights shall not be deemed to
constitute “works made for hire,” or in the event the Executive should, by
operation of law or otherwise, be deemed to retain any rights in the Proprietary
Rights, the Executive agrees to assign to the Company, without further
consideration, the Executive’s entire right, title and interest in and to each
and every such Proprietary Right.

12.2 The Executive hereby agrees to assist Company in obtaining and enforcing
United States and/or foreign letters patent and copyright registrations covering
the Proprietary Rights and further agrees that the Executive’s obligation to
assist Company shall continue beyond the termination of the Executive’s
employment hereunder. If Company is unable because of the Executive’s mental or
physical incapacity or for any other reason to secure the Executive’s signature
to apply for or to pursue any application for any United States or foreign
letters patent or copyright registrations covering inventions assigned to
Company, then the Executive hereby irrevocably designates and appoints Company
and its duly authorized officers and agents as the Executive’s agent and
attorney-in-fact to act for and on the Executive’s behalf to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by the Executive. The
Executive hereby waives and quitclaims to Company any and all claims of any
nature whatsoever which the Executive now or hereafter may have for infringement
of any patent or copyright resulting from any such application for letters
patent or copyright registrations assigned hereunder to Company. The Executive
will further assist Company in every lawful way to enforce any copyrights or
patents obtained, including without limitation, testifying in any suit or
proceeding involving any of the copyrights or patents or executing any documents
deemed necessary by Company, all without further consideration except as
contemplated by the immediately following sentence but at the expense of
Company. If the Executive is called upon to render such assistance after
termination of the Executive’s employment hereunder, then the Executive shall be
entitled to a fair and reasonable per diem fee (which shall not be less than the
Executive’s equivalent daily Base Salary) in addition to reimbursement of any
expenses incurred at the request of Company.

13. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Oklahoma, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction. Each party hereby
agrees that Oklahoma City, Oklahoma is the proper venue for any litigation
seeking to enforce any provision of this Agreement, and each party hereby waives
any right it otherwise might have to defend, oppose, or object to, on the basis
of jurisdiction, venue, or forum nonconveniens, a suit filed by the other party
in any federal or state court in Oklahoma City, Oklahoma to enforce any
provision of this Agreement.

14. Survival. In the event of termination of employment or expiration and
nonrenewal of the Agreement, neither the Company nor the Executive will have any
further obligations hereunder, except for any obligations that expressly survive
termination of employment including paragraphs 6, 7, 8, 9, 10, 11, 12 and 13.

15. Miscellaneous. The parties further agree as follows:

 

11 of 14



--------------------------------------------------------------------------------

15.1 Time. Time is of the essence of each provision of this Agreement.

15.2 Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement will be in writing and will be
deemed to have been given when received by personal delivery, by facsimile, by
overnight courier, or by certified mail, postage and charges prepaid, directed
to the following address or to such other or additional addresses as any party
might designate by written notice to the other party:

 

To the Company:

  

SandRidge Energy, Inc.

123 Robert S. Kerr Ave.

Oklahoma City, OK 73102

Attn: Mary L. Whitson

To the Executive:   

Executive’s First Name M.I. Last Name

c/o SandRidge Energy, Inc.

123 Robert S. Kerr Ave.

Oklahoma City, OK 73102

15.3 Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate, and any entity to which this Agreement
is assigned shall be treated as the Company for purposes of this Agreement. The
Executive may not transfer or assign this Agreement or any of his/her rights or
interests herein, in whole or in part, to any other person or entity without the
prior written consent of the Company.

15.4 Construction. If any provision of this Agreement or the application thereof
to any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.

15.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter herein contained, and no
modification hereof will be effective unless made by a supplemental written
agreement executed by all of the parties hereto.

15.6 Binding Effect and Third Party Beneficiary. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
affiliates, officers, employees, agents, successors and assigns (including, in
the case of the Company or any of its subsidiaries or affiliated companies, the
successor to the business of the Company as a result of the transfer of all or
substantially all of the assets or capital stock of the Company or any of its
subsidiaries or affiliates).

15.7 Supercession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the effective date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.

 

12 of 14



--------------------------------------------------------------------------------

15.8 Non-Contravention. The Executive represents and warrants to the Company
that the execution and performance of this Agreement will not violate,
constitute a default under, or otherwise give rights to any third party,
pursuant to the terms of any Agreement to which the Executive is a party.

15.9 Indemnity. THE EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY,
ITS DIRECTORS, OFFICERS AND EMPLOYEES AND AGENTS (THE “INDEMNIFIED PARTIES”)
AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, (“LOSS”) TO
WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT OR INCUR, INSOFAR AS SUCH LOSS
ARISES OUT OF OR IS BASED UPON ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY
GIVEN BY THE EXECUTIVE IN THIS AGREEMENT INCLUDING REPRESENTATIONS AND
WARRANTIES MADE IN PARAGRAPH 15.8 AND TO REIMBURSE THE INDEMNIFIED PARTIES FOR
ANY AND ALL EXPENSES (INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN BY
THE INDEMNIFIED PARTIES) AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE
INDEMNIFIED PARTIES IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING,
COMPROMISING OR PAYING ANY SUCH LOSS.

15.10 Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent any benefit paid under this Agreement
shall be subject to Section 409A of the Code, such benefit shall be paid in a
manner that will comply with Section 409A, including any IRS 409A Guidance. Any
provision of this Agreement that would cause the payment of any benefit to fail
to satisfy Section 409A of the Code shall have no force and effect until amended
to comply with Section 409A (which amendment may be retroactive to the extent
permitted by the IRS 409A Guidance).

15.11 Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes that the Company reasonably determines to be
required to be withheld pursuant to any law, regulation, or ruling. However, it
is the Executive’s obligation to pay all required taxes on any amounts paid
under this Agreement, regardless of the extent to which amounts are withheld.

15.12 Nonduplication of Benefits. No provision of this Agreement shall require
the Company to provide the Executive with any payment, benefit or grant that
duplicates any payment, benefit or grant that the Executive is entitled to
receive under another plan, program or policy with the Company or other
agreement with the Company.

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 20th day
of December, 2011 effective the date first above written.

[SIGNATURES ON FOLLOWING PAGE]

 

13 of 14



--------------------------------------------------------------------------------

SANDRIDGE ENERGY, INC. By:       Tom L. Ward   Chairman and Chief Executive
Officer   (the “Company”)

 

By:       Executive’s First Name M.I. Last Name   (the “Executive”)

 

14 of 14